BELCHER, Commissioner.
The conviction is for the possession of policy paraphernalia; the punishment, 30 days in jail and a $100 fine.
On March 4,1960, appellant’s first amended motion for new trial was overruled and at that time he gave notice of appeal. The record further shows that on March 1, 1960, prior to the date notice of appeal was given, the appellant entered into a recognizance on appeal.
A recognizance on appeal entered into before notice of appeal is given is insufficient to confer jurisdiction on this Court. Palacio v. State, 164 Tex.Cr.R. 18, 296 S. W.2d 550.
The appeal is dismissed.
Opinion approved by the Court.